COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00286-CR
                               NO. 02-16-00287-CR


BRANDON JAY DOUTHITT                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1446005D, 1446004D

                                      ----------

                          MEMORANDUM OPINION1

                                      ----------

      Appellant Brandon Jay Douthitt attempts to appeal his convictions for

making a false statement to obtain property or credit or in the provision of certain

services, a state jail felony, and tampering with a governmental record, a Class A

misdemeanor. Tex. Penal Code Ann. §§ 32.32(c)(4), 37.10(c)(1) (West Supp.

2016).     Appellant pleaded guilty in both cases pursuant to a plea-bargain

      1
         See Tex. R. App. P. 47.4.
agreement and was sentenced to two years’ confinement for each conviction, to

run concurrently. The trial court’s certification of his right to appeal in each case

states that this “is a plea-bargain case, and the defendant has NO right of

appeal.”

      By letter dated July 20, 2016, we notified Appellant that his appeals could

be dismissed based on the trial court’s certification unless he or any party

desiring to continue the appeals filed a response on or before August 1, 2016,

showing grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3.

No response has been filed.

      In accordance with the trial court’s certifications, we therefore dismiss

Appellant’s appeals. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2016




                                         2